— In a proceeding pursuant to Mental Hygiene Law § 9.33 to retain a patient involuntarily admitted to a hospital, Charlotte Seltzer, the Director of Creedmoor Psychiatric Center, appeals from an order of the Supreme Court, Queens County (Rosengarten, J.), dated July 15, 2004, which, after a rehearing and review, directed the release of the patient and directed the hospital to facilitate his transfer to an in-patient facility in Bogota, Colombia.
Ordered that the appeal is dismissed as academic, without costs or disbursements (see Matter of Julio R., 16 AD3d 423 [2005] [decided herewith]). H. Miller, J.P., Adams, Goldstein and Spolzino, JJ., concur.